Citation Nr: 0032235	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 450	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
actinic keratosis and basal cell epithelioma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for actinic keratosis 
and basal cell epithelioma, then claimed as secondary to the 
service-connected melanosarcoma.  

November 1996 and September 1997 rating decisions denied, in 
part, service connection for skin disease (defined as basal 
cell carcinoma and actinic keratosis), then claimed as 
secondary to the service-connected melanosarcoma.  A notice 
of disagreement was filed in March 1998. A statement of the 
case was issued in March 1998, addressing this issue among 
others.  As a substantive appeal was not filed within one 
year from the notification of the denial of service 
connection or filed within sixty days of the statement of the 
case, the RO decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b) (2000)

In March 2000, a videoconference hearing was held before the 
undersigned Veterans Law Judge (Board Member), designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  During that hearing, the appellant submitted a 
copy of a June 1998 medical report; a review of the claims 
folder reflects that this report had been previously entered 
into the record.  


FINDINGS OF FACT

1.  November 1996 and September 1997 rating decisions denied, 
in part, service connection for skin disease (defined as 
basal cell carcinoma and actinic keratosis), then claimed as 
secondary to the service-connected melanosarcoma; the veteran 
did not timely perfect an appeal therefrom.

2.  New and material evidence which is so significant that it 
must be considered has been associated with the claims folder 
since the last final RO rating decision.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for actinic keratosis and basal cell epithelioma 
has been presented. 38 U.S.C.A. §§ 1110, 5107, 5108, (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Service connection was previously denied for actinic 
keratosis and basal cell epithelioma on the basis that 
neither was shown to be related to the veteran's service-
connected skin disability, melanosarcoma.  At that time, 
consideration by the RO was limited to service connection on 
a secondary basis.  The veteran failed to timely respond to 
the March 1998 statement of the case and the September rating 
decision became final.  

The evidence submitted in connection with the attempt to 
reopen consists of a June 1998 report from a VA doctor 
linking the two skin disorders to the same causal agent that 
led to his service-connected disorder, melanosarcoma, that 
is, sun exposure.  In addition, the veteran testified under 
oath about the exposure to the sun he had, while serving 
aboard ship.  His testimony provided another theory of 
entitlement to service connection, that is, direct incurrence 
as a result of inservice experiences.  In sum, the newly 
submitted evidence is so significant that it must be 
considered, and the veteran's claim for service connection 
for actinic keratosis and basal cell carcinoma is reopened.  


ORDER

New and material evidence having been received to reopen the 
claim of service connection for actinic keratosis and basal 
cell carcinoma, the appeal is allowed to this extent.  


REMAND

At the veteran's hearing, he stated that his actinic 
keratosis and basal cell epithelioma were caused by the same 
experience that caused his service-connected melanosarcoma, 
inservice sun exposure in the South Pacific during World War 
II.  The veteran submitted a VA clinical record dated June 
17, 1998, from the White River Junction, Vermont, with a note 
from Dr. O'Donnell stating that the veteran's actinic 
keratosis and basal cell epithelioma were "due to sun 
exposure- the same condition that caused his melanoma."  The 
Board notes that the RO has never fully considered the 
veteran's claim of service connection for the two skin 
conditions on a direct basis, i.e., based on inservice sun 
exposure.  

It is noted that recently, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107).

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed skin disorder and the service-
connected melanosarcoma; and the relationship, if any, 
between any currently diagnosed skin disorder and the 
veteran's active military service, particularly inservice sun 
exposure.  

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Specifically, the RO should 
request Dr. O'Donnell provide a more detailed statement 
regarding the veteran's skin conditions, as the statement of 
record is unclear as to exact etiology of the veteran's skin 
conditions.  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the claim on the merits. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's skin conditions.  This should 
specifically include any outstanding 
records from any VA facilities identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.

2.  The RO should provide the veteran an 
opportunity to submit the opinions of any 
physician who has told him that he has a 
skin disorder related to service or to 
his service-connected melanosarcoma.  The 
RO should specifically advise the veteran 
and his representative of the need to 
submit such competent medical evidence to 
support the claim.

3.  The veteran should be asked to 
supplement the history of sun exposure he 
supplied during the hearing before the 
Board, including such information as to 
the types of jobs he held after service; 
whether he was exposed to sun while 
performing these jobs and, if so, for how 
long; and whether he wore any protective 
clothing.   

4.  The RO should contact Dr. O'Donnell, 
assuming that he still employed by VA, 
and request additional information 
regarding his opinion that the veteran's 
actinic keratosis and basal cell 
epithelioma were due to sun exposure.  He 
should be requested to include any 
clinical records or medical treatises 
that he relied upon in arriving at his 
opinion.  

5.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested above, the veteran should be 
afforded an appropriate VA examination 
determine the nature and etiology of any 
current chronic skin disorders.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
physician should obtain a detailed 
history of the veteran's sun exposure 
from the 1940's and review the testimony 
pertaining thereto offered at the hearing 
before the Board and the history compiled 
in response to this remand.  With respect 
to each skin disorder diagnosed, the 
physician should render an opinion, 
following the examination of the veteran 
and review of his pertinent medical 
history, as to whether it is as least as 
likely as not that the skin disorder(s) 
is in any way related to the veteran's 
active military service, particularly 
inservice sun exposure, or to his 
service-connected melanosarcoma.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims of 
service connection for actinic keratosis 
and basal cell epithelioma based on 
inservice sun exposure, or as secondary 
to the service-connected melanosarcoma, 
in light of all applicable evidence of 
record and all pertinent legal authority.  
The recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107 should also be considered.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

8.  If any benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him a supplemental statement 
of the case to him and his 
representative, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the case is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



